DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
For claim 5, the recitation “the control assembly”, on lines 1-2, should be changed to –the control assembly housing--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the limitation “the magnetic sensor is mounted to the actuator and the magnetic element is mounted to the control assembly housing” is indefinite. Claim 4 depends on claim 1, wherein claim 1 recites limitation “the magnetic sensor is mounted to an internal wall of the control assembly housing and the magnetic element is mounted to the linearly slidable actuator”, on last two lines of claim 1. It is not understood how claim 4 recites “a magnetic sensor” mounted to the both actuator and the control assembly housing and “the magnetic element” mounted to the both actuator and the control assembly housing. Clarification and appropriated correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (hereinafter Forster, US 2012/0292063 A1).
For claim 1, Forster disclose a control assembly for use in controlling a speed of operation of an electric device (Figs. 1-2 of Forster disclose a control assembly 100 for use in controlling a speed of operation of an electric device 10 – see Forster, Figs. 1-2, paragraphs [0040] and [0043]), the control assembly including:
a control assembly housing (Figs. 2A-2B of Forster disclose a control assembly housing 104 – see Forster, Figs. 2A-2B and 20, paragraphs [0045], lines 1-7 and 20);
a finger-operable trigger (Fig. 1 of Forster discloses a finger-operable trigger 102 – see Forster, Fig. 1, paragraph [0043], lines 15-17);
a magnetic sensor (Figs. 23A-23F and 24A-24F of Forster disclose a magnetic sensor 910 – see Forster, Figs. 23A-23F and 24A-24F, paragraphs [0111], lines 1-4 and [0112], last four lines);
a magnetic element (Figs. 23A-23F and 24A-24F of Forster disclose a magnetic element 904 – see Forster, Figs. 23A-23F and 24A-24F, paragraphs [0111], lines 1-9 and [0112], last four lines);
a linearly slidable actuator (Figs. 3 and 10A of Forster disclose a linearly slidable actuator 102, 119 “variable-speed actuator” including the trigger 102 and the wiper portion 119 – see Forster, Figs. 3 and 10A, paragraphs [0071] and [0073]) that is, responsive to pulling of the finger-operable trigger, configured for linearly slidable movement along a movement axis inwardly of an opening in the control assembly housing 104 wherein responsive to the movement of the actuator relative to the control assembly housing (Figs. 3 and 10A-10B of Forster disclose a linearly slidable actuator 102, 119 that is, responsive to pulling of the finger-operable trigger 102, configured for linearly slidable movement along a movement axis (post 118) inwardly of an opening in the control assembly housing 104 wherein responsive to the movement of the actuator 102, 119 relative to the control assembly housing 104 – see Forster, Figs. 3 and 10A-10B; paragraphs [0071]-[0072]), the magnetic sensor and magnetic element are moved relative to each other between at least one of a first position and a second position such that the magnetic sensor senses a first magnetic field reading when in the first position and senses a second magnetic field reading when in the second position (Figs. 23A-23F and 24A-24F of Forster disclose the magnetic sensor 910 and magnetic element 904 are moved relative to each other between at least one of a first position and a second position such that the magnetic sensor senses a first magnetic field reading when in the first position and senses a second magnetic field reading when in the second position – see Forster, Figs. 23A-23F and 24A-24F; paragraphs [0071], lines 16-20; and [0111]-[0112]. It is noted that Forster discloses “As the magnet 904 is moved towards to the linear Hall Effect sensor 910, the Hall Effect sensor 910 higher level of magnetism and increases the voltage output level to the micro-controller”, on paragraph [0111], last four lines, which implies the magnetic sensor 910 sensing a first magnetic field reading when in the first position and sensing a second magnetic field reading when in the second position, wherein moving of magnet 904 states many positions including first position and second position; and “level of magnetism” indicates a first magnetic field reading and a second magnetic field reading); 
a control module (Figs. 3, 6 and 8A-8B of Forster disclose a control module 146 – see Forster, Figs. 6 and 8, paragraphs [0054], lines 1-3 and [0068], lines 1-7) operably connected to the magnetic sensor  and configured for controlling the electric device to operate in at least one of a first speed and a second speed by reference to an output of the magnetic sensor indicative of the sensed first magnetic field reading and the second magnetic field reading respectively (Figs. 1, 3, 8A-8B, 23A-23F and 24A-24F of Forster disclose a control module 146 which operably connected to the magnetic sensor 910 and configured for controlling the electric device 10 to operate in at least one of a first speed and a second speed by reference to an output of the magnetic sensor 910 indicative of the sensed first magnetic field reading and the second magnetic field reading respectively – see Forster, Figs. 1, 3, 8A-8B, 13A-13C and 23A-23F; paragraphs [0071]; [0075]-[0076]; and [0110]-[0111]. It is noted that the variable-voltage is indicative of variable-speed (see Forster, paragraph [0075], last three lines) including a first speed and a second speed); and
wherein the magnetic sensor is mounted to an internal wall of the control assembly housing and the magnetic element is mounted to the linearly slidable actuator (Figs. 2A-2B, 3, 23A-23B and 24A-24B of Forster disclose the magnetic sensor 910 which is mounted to the control assembly housing 104 via micro-controller 146 and the magnetic element 904 which is mounted to the linearly slidable actuator 102/902  – see Forster, Figs. 2A-2B, 3, 23A-23B and 24A-24B, paragraphs [0071] and [0111]-[0112]. It is noted that Forster discloses the magnetic sensor 910 which is silent for being mounted to an internal wall of the control assembly housing 104. However, Forster discloses the magnetic sensor 910 which is mounted inside of the control assembly housing 104 – see Forster, Figs. 2-3 and 23A-23D, paragraphs [0046], [0071] and [0111]. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange magnetic sensor mounted to an internal wall of the control assembly housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It is noted that physical arrangement of electronic components does not change respective functions of circuits. Because arrangement position of magnetic sensor does not affect detecting position between magnetic sensor and magnetic element. Besides, arranging magnetic sensor mounted to an internal wall of the control assembly housing can detect position of trigger correctly).
For claim 2, Forster disclose a control assembly as claimed in claim 1 wherein the magnetic sensor includes a Hall effect sensor (Figs. 23A-23F of Forster disclose the magnetic sensor which includes a Hall effect sensor 910 – see Forster, Figs. 23A-23F, paragraph [0111], lines 1-4).
For claim 4, Forster disclose all limitations as applied to claim 1 above. Forster discloses the magnetic sensor which is not mounted to the actuator and the magnetic element which is not mounted to the control assembly housing. However, Forster discloses the magnetic sensor mounted to the internal wall of the control assembly housing and the magnetic element mounted to the linearly slidable actuator 102, 119 (see explanation in claim 1 above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange magnetic sensor mounted to the actuator and the magnetic element mounted to the control assembly housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It is noted that physical arrangement of electronic components does not change respective functions of circuits. Because exchanging position between magnetic sensor and magnetic element does not affect detecting position between magnetic sensor and magnetic element. Besides, arranging magnetic sensor mounted to the actuator can reduce size of actuator.
For claim 5, Forster disclose a control assembly as claimed in claim 1 wherein the control assembly is integrally formed in an electric switch unit whereby the actuator comprises an actuator of the electric switch unit for closing and opening contacts of the electric switch unit (Figs. 1-3 and 6-7 of Forster disclose the control assembly 104 is integrally formed in an electric switch unit 100 whereby the actuator 102, 119 comprises an actuator of the electric switch unit 100 for closing and opening contacts  of the electric switch unit  100 (Figs. 3, 8A  and 12 of Forster disclose the conductive wiper 128 and conductive pads 160, 162 which perform closing and opening contacts of the electronic switch unit 100)– see Forster, Figs. 3 and 8; paragraphs [0071], [0075] and [0081]-[0082]).
	For claim 6, Forster disclose all limitations as applied to claim 1 above. Forster discloses the output of the magnetic sensor which is silent for including a variable resistance that is indicative of at least one of the sensed first magnetic field reading and the second magnetic field reading. However, Forster discloses the magnetic sensor which includes a variable voltage that is indicative of at least one of the sensed first magnetic field reading and the second magnetic field reading (see Forster, paragraph [0111]. It is note that “As the magnet 904 is moved towards to the linear Hall Effect sensor 910, the Hall Effect sensor 910 higher level of magnetism and increases the voltage output level to the micro-controller” (emphasis added), on paragraph [0111], last four lines, implies a variable voltage that is indicative of sensed variable magnetic field readings including first and second magnetic field readings. Also, By Ohm’s Law, the variable voltage is proportional to a variable resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include limitation “the output of the magnetic sensor includes a variable resistance that is indicative of at least one of the sensed first magnetic field reading and the second magnetic field reading for purpose of controlling speed of electric device accurately.
For claim 8, Forster disclose a control assembly as claimed in claim 1 wherein the speed of operation of the electric device include a speed of operation of an electric motor of the electric device (Fig. 1 of Forster discloses the speed of operation of the electric device 10 include a speed of operation of an electric motor 14 of the electric device 10 – see Forster, Fig. 1, paragraphs [0002], [0040] and [0043]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (hereinafter Forster, US 2012/0292063 A1) in view of Dey, IV et al. (hereinafter Dey, IV, US 2017/0246732 A1).
For claim 7, Forster discloses all limitation as applied to claim 1 above. Forster discloses the magnetic sensor which is silent for including a magnetoresistive material. However, Dey, IV disclose an electric device which is similar as Forster’s electric device. Dey, IV discloses the magnetic sensor which include a magnetoresistive material – see Dey, IV, paragraph [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Forster to use magnetoresistive sensor of Dey, IV for purpose of obtaining precise measurement in harsh environments.
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. Applicant’s argument:
In Remarks, page 7, lines 12-14, the applicant argues that “neither Forster nor any of the other cited art explicitly teach or suggest that the magnetic sensor is disposed on the internal surface of the control assembly housing and that the magnetic element is disposed on the linearly slidable actuator”.
Examiner’s response:
As explanation in claim 1 above, Forster obviously discloses the magnetic sensor 910 disposed on the internal surface of the control assembly housing 104 and that the magnetic element 904 disposed on the linearly slidable actuator 102/902 -- see Forster, Figs. 2-3 and 23A-23D, paragraphs [0046], [0071] and [0111].
Applicant’s argument:
In Remarks, page 7, lines 25-26, the applicant argues that “Dey, IV does not cure the failure of Forster to teach, inter alia, an actuator that is linearly slidable along a movement axis inwardly of an opening in the control assembly.”.
Examiner’s response:
As explanation in claim 1 above, Forster an actuator 112, 119 that is linearly slidable along a movement axis (post 118) inwardly of an opening in the control assembly 104 – see Forster, Figs. 3 and 10A-10B; paragraphs [0071]-[0072].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846